Fourth Court of Appeals
                                San Antonio, Texas
                                       April 23, 2020

                                   No. 04-20-00132-CV

                          ESCONDIDO RESOURCES II, LLC,
                                   Appellant

                                             v.

                           LAS TINAJAS MINERALES, LTD.,
                                     Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2020-CVI-000015-D2
                       Honorable Monica Z. Notzon, Judge Presiding


                                      ORDER

        Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
June 5, 2020. No further extensions will be granted absent extenuating circumstances.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court